Title: To Thomas Jefferson from Gideon Fitz, 19 October 1804
From: Fitz, Gideon
To: Jefferson, Thomas


               
                  Sir,
                  Washington Missisipi Territory Oct. 19th. 1804
               
               I have receiv’d your letter of the 17th. Sept., and will immediately proceed to make the best enquires for the “mammoth bones”—but it is doubtful whether as many of them can be procured now, as was recoverable in the early part of the summer:—it is said that some of them have been worked-up, and were very beautiful ivory.
               Mr. Brown (from Kentucky,) who will leave here in a few days, has been so good as to promis his attention to the box when it arrives in Orleans, and will see it forwarded on as soon as convenient
               I will write you the expences &c; as soon as made known. I am happy to learn that health has prevailed in the neighbourhood of Monticello;—tho it has been my unfortunate and unhappy lot to loose a benevolent and dearly beloved parent.
               The latter part of the summer here has proved extremely unhealthy & fatal to a good many; but the cool season seems to be approaching, which, it is hoped will be more favourable.
               This morning we had a slight frost. Mr. Richardson has not yet arrived here.
               We have not had the satisfaction of hearing any account of Mr. Briggs since he left Monticello. 
               I have the Honor to be with the highest respect & esteem your most Humbl. & Ob. Servant
               
                  
                     Gideon Fitz
                  
               
               
                  P.S. I conjecture you have before this heard of the Death of Mr. Trist as well as of many others in Orleans.
               
            